Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 1/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. JP 2005-271137 is submitted with an incomplete copy (see blank pages 18-34).

Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the ground that there is no serious burden of search.  This is not found persuasive because the identified differing symbols identified further mobile robots and stationary robots are divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second circuit” however no first circuit is recited. It is unclear if two circuits are therefore required. Further the disclosure fails to identify any circuit as a first and second circuit. Applicant should clarify the record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lansberry (US 20110199039).
With respect to claim 1 Lansberry teaches a mobile robot (10) comprising: a robot (paragraph 0030) including a robot arm (22), a motor (see motors in Fig. 1 or 7) that drives the robot arm by electric power supplied from a battery (paragraph 0031), a motor drive circuit (16) that controls driving of the motor, and a voltage conversion unit (50/15) that converts and outputs a voltage output by the battery to the motor drive circuit; and a vehicle (see Fig. 1) for mounting robot having a movement mechanism (12) and a coupling unit (14) to which the robot is coupled, and moving (propelling) the robot.  
With respect to claim 2 Lansberry teaches wherein the voltage conversion unit outputs a voltage having a predetermined value by step-up or step-down  (paragraph 0031) of the voltage output by the battery.  
With respect to claim 3 Lansberry teaches a switch (bypass switch see paragraph 0033 or see 64) that switches a state (boots mode or 64/On or PWM) in which electric power output by the battery is supplied to the voltage conversion unit and a state (bypass mode or 64/Off, further see fraction boost shown in Fig. 6 and 7)  in which the electric power is supplied to the motor drive circuit not via the voltage conversion unit.  
With respect to claim 4 Lansberry teaches a detection unit (see voltage feedback terminal at 74 connected to controller 66, during the bypass operation the voltage at the feedback terminal is the voltage at the battery.) that detects the voltage output (Vs) by battery at the converter output; and a control unit (66) that controls actuation of the switch based on a detection result of the detection unit.
With respect to claim 5 Lansberry teaches the control unit controls the actuation (see connection to gate terminal shown in Fig. 2) of the switch to supply electric power to the voltage conversion unit when a detection result (paragraph 0016) detected is below a first predetermined value (value requiring boost).  
With respect to claim 8 Lansberry teaches vehicle for mounting robot (10) comprising: a movement mechanism (tracks); and a coupling unit (14) to which a robot (see Fig. 1) including a robot arm (22), a motor (19,20) that drives the robot arm by electric power supplied from a battery (paragraph 0031), a motor drive circuit (16) that controls driving of the motor and a voltage conversion unit (50/15) that converts and outputs a voltage output by the battery to the motor drive circuit is coupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lansberry (US 20110199039) in view of Lenz et al. (US 9,793,809).
With respect to claim 6 Lansberry teaches the control unit controls the actuation of the switch (see connection to gate terminal shown in Fig. 2) to supply electric power to a second circuit (see bypass 62a/32 or see 16b). Lansberry does not teach controlling the switch when a value is smaller than the second predetermined value.  Lenz teaches (col. 6 lines 5-20) to control a converter when voltage level exceeds the overvoltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Lansberry to include the controlling the switch when the voltage is smaller than a second voltage for the benefit of protecting the load from an overvoltage.   
With respect to claim 7 Lansberry teaches the control unit controls the actuation of the switch to supply electric power to the motor drive circuit not  (bypassed) via the voltage conversion unit when the detection result detected by the detection unit is larger than the predetermined value (value not to require boost). Lansberry does not teach controlling the switch when a value is smaller than the second predetermined value.  Lenz teaches (col. 6 lines 5-20) to control a converter when voltage level exceeds the overvoltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Lansberry to include the controlling the switch when the voltage is smaller than a second voltage for the benefit of protecting the load from an overvoltage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836